Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner proposed in an interview that amending claims 1, 15 and 18 to include the limitation wherein the profile of a device comprises indications of a plurality of content items transmitted to the device and analyzing the profile of the device to determine two or more languages associated with at least one of the plurality of content items will put the application in condition for allowance. 
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-20 are allowed. 
Claim 1: Pristine discloses a system for patient intake comprising a computer-based kiosk having an input device such as a keyboard or touch screen and an output device such as a monitor and headphones, and a computing unit connected to the input and output devices. 
Pristine however does not disclose the invention as claimed especially storing an indication of the first content item and the indication of the first web page in a profile of the device,
 wherein the profile of the device comprises indications of a plurality of content items transmitted to the device and indications of a plurality of web pages associated with the plurality of content items; analyzing the profile of the device to determine two or more languages associated with at least one of the plurality of content items or the plurality of web pages, 
wherein the determining two or more languages comprises: determining a first language, of the two or more languages, associated with at least one of the first content item of the plurality of content items accessed by the device or the first web page of the plurality of web pages accessed by the device; and determining a second language, of the two or more languages, associated with at least one of a second content item of the 
Shepherd discloses a system wherein a user device requests a web page from a website server, which may be outside of and separate from the social networking system. The server sends to the user device a markup language document that includes an instruction for a browser application running on the user device to incorporate within the web page information obtained from the social networking system and also capture within the web page structured actions on specified objects, such as clicking on links and buttons that are tagged in the markup language document.
Shepherd however does not disclose the invention as claimed especially storing an indication of the first content item and the indication of the first web page in a profile of the device,
 wherein the profile of the device comprises indications of a plurality of content items transmitted to the device and indications of a plurality of web pages associated with the plurality of content items; analyzing the profile of the device to determine two or more languages associated with at least one of the plurality of content items or the plurality of web pages, 
wherein the determining two or more languages comprises: determining a first language, of the two or more languages, associated with at least one of the first content item of the plurality of content items accessed by the device or the first web page of the plurality of web pages accessed by the device; and determining a second language, of the two or more languages, associated with at least one of a second content item of the 
Claim 15, Pristine discloses a system for patient intake comprising a computer-based kiosk having an input device such as a keyboard or touch screen and an output device such as a monitor and headphones, and a computing unit connected to the input and output devices.
 Pristine does not disclose the claimed invention especially storing the indication of the first web page in a profile of the device, wherein the profile of the device comprises indications of a plurality of web pages associated with a plurality of content items transmitted to the device;
analyzing the profile of the device to determine two or more languages associated with the  plurality of web pages, 
wherein the determining two or more languages comprises: determining a first language, of the two or more languages, associated with at least one of the first content item of the plurality of content items accessed by the device or the first web page of the plurality of web pages accessed by the device; 
and determining a second language, of the two or more languages, associated with at least one of a second content item of the plurality of content items accessed by the device or a second web page of the plurality of web pages accessed by the device; determining that the first language is associated with a plurality of items of the profile of 
Shepherd discloses a system wherein a user device requests a web page from a website server, which may be outside of and separate from the social networking system. The server sends to the user device a markup language document that includes an instruction for a browser application running on the user device to incorporate within the web page information obtained from the social networking system and also capture within the web page structured actions on specified objects, such as clicking on links and buttons that are tagged in the markup language document.
Shepherd however does not disclose the invention as claimed especially storing an indication of the first content item and the indication of the first web page in a profile of the device,
 wherein the profile of the device comprises indications of a plurality of content items transmitted to the device and indications of a plurality of web pages associated with the plurality of content items; analyzing the profile of the device to determine two or more languages associated with at least one of the plurality of content items or the plurality of web pages, 
wherein the determining two or more languages comprises: determining a first language, of the two or more languages, associated with at least one of the first content item of the plurality of content items accessed by the device or the first web page of the plurality of web pages accessed by the device; and determining a second language, of the two or more languages, associated with at least one of a second content item of the plurality of content items accessed by the device or a second web page of the plurality of web pages accessed by the device.
Claim 18: Pristine discloses a system for patient intake comprising a computer-based kiosk having an input device such as a keyboard or touch screen and an output device such as a monitor and headphones, and a computing unit connected to the input and output devices.
 Pristine does not disclose the claimed invention especially storing the indication of the first web page in a profile of the device, wherein the profile of the device comprises indications of a plurality of web pages associated with a plurality of content items transmitted to the device;
analyzing the profile of the device to determine two or more languages associated with the  plurality of web pages, 
wherein the determining two or more languages comprises: determining a first language, of the two or more languages, associated with at least one of the first content item of the plurality of content items accessed by the device or the first web page of the plurality of web pages accessed by the device; 
and determining a second language, of the two or more languages, associated with at least one of a second content item of the plurality of content items accessed by the device or a second web page of the plurality of web pages accessed by the device; determining that the first language is associated with a plurality of items of the profile of the device and the plurality of items comprises more than a threshold proportion of items of the profile of the device;
Shepherd discloses a system wherein a user device requests a web page from a website server, which may be outside of and separate from the social networking system. The server sends to the user device a markup language document that includes an instruction for a browser application running on the user device to incorporate within the web page information obtained from the social networking system and also capture within the web page structured actions on specified objects, such as clicking on links and buttons that are tagged in the markup language document.
Shepherd however does not disclose the invention as claimed especially storing an indication of the first content item and the indication of the first web page in a profile of the device,
 wherein the profile of the device comprises indications of a plurality of content items transmitted to the device and indications of a plurality of web pages associated with the plurality of content items; analyzing the profile of the device to determine two or more languages associated with at least one of the plurality of content items or the plurality of web pages, 
wherein the determining two or more languages comprises: determining a first language, of the two or more languages, associated with at least one of the first content item of the plurality of content items accessed by the device or the first web page of the plurality of web pages accessed by the device; and determining a second language, of the two or more languages, associated with at least one of a second content item of the plurality of content items accessed by the device or a second web page of the plurality of web pages accessed by the device.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        01/12/2021